Citation Nr: 0716427	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  03-36 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

Entitlement to an initial rating in excess of 20 percent for 
psoriatic arthritis of multiple joints.

Entitlement to an initial rating in excess of 10 percent for 
disability of the right hand, to include residuals of 
ganglion cyst.


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to 
September 2001.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2002 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.  Thereafter, 
jurisdiction of the case was transferred to the RO in 
Manchester, New Hampshire.  

During the pendency of the appeal, the RO increased the 
rating for right thumb disability to 10 percent pursuant to 
inclusion of symptoms involving residuals of ganglion cyst, 
effective the date of the original claim.  As this is not the 
highest rating for this disability, the appeal continues.

The Board notes that the RO issued a rating decision in July 
2006 regarding the issues of entitlement to an increased 
rating for a right ankle disability and entitlement to an 
increased rating for plantar fissure.  The record reflects 
that the veteran has not yet submitted a notice of 
disagreement with regard to those issues, and they are not 
currently before the Board.


FINDINGS OF FACT

1.  The veteran's service-connected psoriatic arthritis is 
confined to his knees, hands, ankles, and shoulders, and does 
not produce definite impairment of health objectively 
supported by examination findings, incapacitating 
exacerbations occurring three or more times a year, anemia, 
or weight loss.

2.  The veteran has pain on motion of his knees, hands, 
ankles, and shoulders.

3.  He has no limitation of extension of either knee, flexion 
of neither knee is limited to less than 45 degrees, there is 
no more than moderate limitation of motion of either ankle, 
and there is very little limitation of motion of his 
shoulders and hands.  






CONCLUSIONS OF LAW

1.  The veteran's psoriatic arthritis of multiple joints, 
other than the right hand, warrants a 10 percent rating for 
each shoulder, each knee, each ankle, and the left hand 
throughout the initial evaluation period.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.20, 4.25, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5009, 5200-5203, 
5152-5156, 5216-5230, 5256-5261, 5270-5273 (2006).

2.  The criteria for an initial rating in excess of 10 
percent for the service-connected disability of the veteran's 
right hand, to include psoriatic arthritis and residuals of 
ganglion cyst, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5002, 5003, 5010, 5224, 5228 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA, to include 
notice that he should submit any pertinent evidence in his 
possession and notice with respect to the effective date 
elements of his claims, by letter mailed in February 2007, 
subsequent to the initial adjudication of the claims.  
Although it did not readjudicate the claims following the 
provision of this notice, no additional evidence was received 
in response to this notice.  Therefore, in the Board's 
opinion, there is no reason to believe that any ultimate 
decision of the originating agency would have been different 
had complete VCAA notice been provided at an earlier time.

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the appellant have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  The appellant has not identified any 
outstanding evidence that could be obtained to substantiate 
the claims.  The Board is also unaware of any such 
outstanding evidence.  Therefore, the Board is also satisfied 
that VA has complied with the duty to assist provisions of 
the VCAA and the pertinent implementing regulation.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the claims.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities.  

A July 2002 fee-basis VA examination report notes that the 
veteran has general arthritis from psoriasis affecting his 
fingers, knees, toes, and feet.  The veteran reported having 
severe pain in his fingers during cold weather and stiffness 
in his fingers in the morning.  He has knee pain when 
bending.  He does not have constitutional symptoms of 
arthritis such as anemia or weight loss.  The veteran 
complained of right thumb pain, tinosynovitis.  In addition, 
the fifth finger of the left hand has stiffness and an old 
fracture.  The veteran can perform the following daily 
activities:  brushing teeth, cooking, walking, showering, 
climbing stairs, shopping, vacuuming, dressing himself, 
gardening, driving, taking out the trash, and moving the 
lawn.  The veteran was currently working as a consultant.  

On exam the veteran could tie his shoelaces, fasten buttons, 
and pick up a piece of paper and tear it without difficulty.  
Hand strength was normal.  Range of motion of all fingers was 
normal; there was no ankylosis.  Range of motion of both 
ankles was normal.  There was no additional limitation of 
motion of either ankle due to weakness, fatigability, or lack 
of endurance.  Exam of the feet did not reveal any painful 
motion, weakness, edema, atrophy, disturbed circulation, or 
tenderness.  It was noted that the veteran is limited in 
standing and walking when his feet are sore.  X-ray studies 
of the hands were normal.  Right and left foot X-ray studies 
revealed degenerative changes.  Right and left ankle X-ray 
studies revealed right calcaneal spur.  There was no 
pathology to render a diagnosis for the left ankle.  The 
diagnosis for the right ankle was calcaneal spur.  The 
diagnoses for the hands and fingers were tenosynovitis and 
residual pain from left hand fifth finger fracture.  The 
veteran was diagnosed with arthritis related to his 
psoriasis.  It was also noted that the veteran has difficulty 
typing and bending, as well as decreased mobility with 
stiffness.  He cannot run.  

An October 2003 private medical record from Concord Hospital 
notes that the veteran underwent an excision of ganglion cyst 
of the right thenar eminence.  

A VA primary care progress note from June 2004 indicates that 
the veteran still has some right wrist pain at times.  He 
operates a computer with his right hand.  On exam there was 
no edema.  It was noted that the veteran takes Naproxen for 
his psoriatic arthritis, which was noted to be stable.  

A June 2004 VA rheumatology clinic note states that the 
veteran has pain in the distal interphalangeal joints 
bilaterally, right worse than left.  Physical exam revealed 
mildly tender distal interphalangeal joints, bilaterally.  
There was no pain or tenderness in the proximal 
interphalangeal joints or the metacarpophalangeal joints.  
The assessment was chronic plaque psoriasis with mild distal 
interphalangeal psoriatic arthritis.  X-ray studies showed no 
erosive disease, but there was objective soft tissue swelling 
in the distal interphalangeal joints.  It was noted that no 
other joints were involved and that the veteran should be 
monitored yearly, as well as continue taking Naproxen.  

An August 2004 VA progress note states that the veteran's 
psoriasis is under good control.  

A May 2005 VA rheumatology progress note states that the 
veteran has pain in his distal interphalangeal joints and his 
knees bilaterally.  He has some morning stiffness, but not 
overwhelmingly so.  Physical exam showed no active synovitis 
of the metacarpophalangeal joints, distal interphalangeal 
joints, or the proximal interphalangeal joints.  The knees 
showed no synovitis or tenderness.  The impression was 
psoriatic arthritis, quite mild.  Naproxen was continued and 
follow-up was to be scheduled on an as-needed basis.

A May 2005 VA primary care addendum states that the veteran 
takes Naproxen for pain as needed three to four days a week 
for various pain areas.  He has some pain with walking at 
times.  He walks for exercise and lifts weights at home.  On 
exam the right ankle had mild edema.  There was no cyanosis.  

The February 2006 VA examination report notes that the 
veteran has had ongoing complaints of discomfort at the base 
of the right thumb.  He has had diagnoses of degenerative 
arthritis and tendonitis, and had a removal of a cyst at the 
base of the thumb.  He has remained with some discomfort at 
the base of the thumb since the cyst was removed.  The 
veteran also has psoriatic arthritis, which primarily affects 
the knees, hands, ankles, and to a lesser degree, the 
shoulders.  The February 2006 VA examiner noted that the 
symptoms in his ankles are somewhat more marked because he 
also had trauma to both ankles in the past.  His knees and 
ankles bother him more when he runs or does high-impact 
exercises.  His right ankle swells if he tries to run, jump, 
or do any high-impact exercise.  His knees bother him 
somewhat less than the ankles.  The February 2006 VA exam 
further revealed that the veteran's shoulder and hand 
symptoms are also rather mild, and consist primarily of some 
discomfort in the morning, as well as with overuse and 
repetitive use.  

Exam of the hands showed no swelling at any of the joints.  
He had full range of motion of his fingers with a good grip.  
The examiner stated that there is some pain in the morning 
and with repetitive use, but without loss of range of motion.  
At the level of the right thumb there was some mild 
restriction of circumduction, but otherwise there was full 
extension and adduction of the thumb.  There was some 
tenderness at the base of the thumb at the level of the 
carpometacarpal joint.  There was some discomfort associated 
with circumduction of the thumb as well as some local 
tenderness to palpation at the carpometacarpal joint.  The 
diagnosis was right thumb, mild degenerative changes at the 
carpometacarpal joint, which resulted in the ganglion cyst, 
which was removed in October 2003.  The degenerative 
arthritis remains, causing some recurrent pain at the 
carpometacarpal joint with physical stress and some mild 
restriction in circumduction of the thumb.  Extension, 
adduction and flexion of the interphalangeal joint and 
metacarpophalangeal joint of the right thumb are within 
normal range.  Exam of the shoulders revealed essentially 
full range of motion with minimal discomfort in full flexion 
and full abduction, bilaterally.  There was no pain during 
internal and external rotation.  Bilateral range of motion 
revealed flexion to 180 degrees, abduction to 180 degrees, 
internal rotation to 90 degrees and external rotation to 90 
degrees.  There was some pain on motion at the end ranges of 
motion.  The examiner opined that repetitive use may cause 
increase in pain without change in range of motion.  Exam of 
the right knee revealed zero degrees of extension and 130 
degrees of flexion.  There were no effusion and minimal 
crepitus in the right knee.  There was slight discomfort on 
rotation of the right knee joint.  Collateral and cruciate 
ligaments were intact and Lachman sign was negative.  Exam of 
the left knee revealed zero degrees of extension and 130 
degrees of flexion.  There were no effusion and minimal 
crepitus on flexion and extension of the left knee.  There 
was some mild discomfort on rotation but the collateral and 
cruciate ligaments were intact.  Lachman sign was negative.  
The examiner opined that repetitive use will cause some 
increase in pain without significant swelling or decrease in 
range of motion.  Some fatigability may result.  Exam of the 
right ankle revealed dorsiflexion from zero to 20 degrees and 
plantar flexion from zero to 45 degrees.  There was mild 
enlargement of the medial malleolus without effusion of the 
right ankle joint.  There was some mild discomfort on 
eversion and inversion.  Exam of the left ankle revealed no 
effusion and minimal discomfort on range of motion testing.  
Range of motion of the left ankle was zero to 20 degrees of 
dorsiflexion and zero to 45 degrees of plantar flexion.  The 
examiner stated that arthritis is somewhat more pronounced in 
the right ankle due to previous right ankle injury.  
Strenuous exercise such as running and jumping trigger flare-
ups of swelling and increase in right ankle pain, which will 
cause restriction in range of motion of approximately 10 
degrees of dorsiflexion.  On repetitive use of the left ankle 
there will be an increase in pain and slight swelling without 
significant decrease in range of motion.  



Analysis

I.  General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern]. In Fenderson, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  



II.  Psoriatic Arthritis as an Active Process

The veteran's psoriatic arthritis is currently evaluated as 
20 percent disabling as an active process arthritis under 
38 C.F.R. § 4.71a, Diagnostic Code 5009, which provides that 
other types of arthritis, such as psoriatic arthritis, should 
be rated under Diagnostic Code 5002, which provides that the 
disability may be rated as an active process or on the basis 
of chronic residuals.  38 C.F.R. § 4.71a, Diagnostic Code 
5009 (2006).  For an active process, a 20 percent rating is 
assigned for one or two exacerbations a year in a well-
established diagnosis.  A 40 percent rating is assigned with 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year.  38 C.F.R. § 4.71a, Diagnostic Code 5002 (2006).

A review of the medical evidence indicates that according to 
the February 2006 VA examination report, the veteran's 
psoriatic arthritis primarily affects the knees, hands, 
ankles, and to a lesser degree, the shoulders.  Nearly all of 
the medical evidence, including the February 2006 VA 
examination report and progress notes dated in June 2004 and 
May 2005, note that the veteran's symptoms are generally 
mild.  The February 2006 VA examiner noted that the symptoms 
in his ankles are somewhat more marked because he also had 
trauma to both ankles in the past.  His knees and ankles 
bother him more when he runs or does high-impact exercises.  
The February 2006 VA exam further revealed that the veteran's 
shoulder and hand symptoms are rather mild, and consist 
primarily of some discomfort in the morning, as well as with 
overuse and repetitive use.  There is absolutely no medical 
evidence indicating that the veteran's psoriatic arthritis 
causes him definite impairment of health, as there are no 
objective findings of such, nor are there any incapacitating 
exacerbations occurring three or more times a year.  In fact, 
the VA progress notes throughout the period of the claim 
indicate that the veteran's psoriatic arthritis was stable.  
Therefore, the veteran cannot receive a higher rating under 
Diagnostic Code 5002 for the active process.




III.  Chronic Residuals of Psoriatic Arthritis and Right 
Thumb Disability

For chronic residuals, Diagnostic Code 5002 permits an 
evaluation based on limitation of motion or ankylosis, 
favorable or unfavorable, of the specific joints affected 
under the appropriate diagnostic codes.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5002.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5002.  A Note to the Code provides that the rating for 
active process cannot be combined with that for residuals 
based on limitation of motion or ankylosis; the higher rating 
is to be assigned.  

For purposes of rating arthritis, multiple involvements of 
the interphalangeal, metacarpal, and carpal joints of the 
upper extremities are considered groups of minor joints, 
ratable on a parity with major joints.


A.  Knees

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

With respect to the veteran's bilateral knee involvement, the 
February 2006 VA examination report notes that range of 
motion of the knees was from zero to 130 degrees.  The 
examiner noted that on repetitive motion, there will be an 
increase of pain without significant swelling or decrease in 
range of motion.  There was no effusion in either knee, but 
there were minimal crepitus and mild discomfort on rotation 
of both knees.  Although the examiner acknowledged that 
repetitive motion would cause increased pain, none of the 
evidence indicates that pain, weakness, fatigability, or 
incoordination results in limitation of to less than 60 
degrees or less or in any limitation of extension.  
Therefore, the veteran cannot receive a compensable rating 
under either Diagnostic Code 5260 or 5261.  As such, the 
veteran is entitled to a 10 percent rating for each knee, to 
be combined, not added, due to noncompensable limitation of 
motion of the knee joints.

B.  Hands/Right Thumb

As a preliminary matter, the Board notes that in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent that it conflicts with the precedents of the United 
States Supreme Court (Supreme Court) and the Federal Circuit.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised criteria for evaluating disabilities of the 
fingers.  The revised rating criteria would not produce 
retroactive effects since the revised provisions affect only 
entitlement to prospective benefits.  Therefore, VA must 
apply the new provisions from their effective date.  

Under the rating criteria in effect prior to August 26, 2002, 
when classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits under 38 
C.F.R. § 4.71a, Diagnostic Codes 5216-5227, the following 
rules will be observed: (1) ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation; (2) ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis; (3) with only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable; and (4) with the thumb, the 
carpometacarpal joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits.

Extremely unfavorable ankylosis of the fingers, all joints in 
extension or in extreme flexion, or with rotation and 
angulation of bones, will be rated as amputation under 
Diagnostic Codes 5152 through 5156.  38 C.F.R. § 4.71a.  

The ratings for Diagnostic Codes 5216 through 5219 apply to 
unfavorable ankylosis or limited motion preventing flexion of 
tips to within 2 inches (5.1 cms.) of the median transverse 
fold of the palm.  The ratings for codes 5220 through 5223 
apply to favorable ankylosis or limited motion permitting 
flexion of the tips to within 2 inches (5.1 cms.) of the 
transverse fold of the palm.  Limitation of motion of less 
than 1 inch (2.5 cms.) in either direction is not considered 
disabling.  

Under the criteria which became effective August 26, 2002, 
limitation of motion of the thumb with a gap of less than one 
inch between the thumb pad and the fingers with the thumb 
attempting to oppose the fingers is considered noncompensably 
disabling.  With a gap of one to two inches between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers, a 10 percent rating is authorized.  A 20 percent 
rating is authorized if there is a gap of more than two 
inches between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  38 C.F.R. § 4.71a, 
Diagnostic Code 5228.

Limitation of motion of the index or long finger warrants a 
noncompensable evaluation if the gap between the fingertip 
and the proximal transverse crease of the palm is less than 
one inch with the finger flexed to the extent possible and 
extension is limited by no more than 30 degrees.  A 10 
percent evaluation is authorized if the gap between the 
fingertip and the proximal transverse crease of the palm is 
one inch or more with the finger flexed to the extent 
possible or if extension is limited by more than 30 degrees.  
38 C.F.R. § 7.71a, Diagnostic Code 5229.

Limitation of motion of the ring or little finger is 
considered noncompensably disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5230.

Regarding the veteran's hands, he is already in receipt of a 
10 percent rating for right thumb disability, and he is 
service-connected for residuals of fracture of the left hand, 
fifth finger.  The July 2002 VA fee-basis exam report notes 
full range of motion of all digits.  A June 2004 VA 
rheumatology progress note states that the veteran complained 
of pain in the distal interphalangeal joints bilaterally, 
right worse than left.  Exam revealed objective evidence of 
soft tissue swelling in the distal interphalangeal joints.  
The February 2006 VA exam report shows that the veteran has 
full range of motion of his fingers, and a good grip.  There 
was no swelling at the level of the metacarpal phalangeal 
joints, the proximal interphalangeal joints, or the distal 
interphalangeal joints.  The February 2006 exam report notes 
that the veteran has some pain in the morning and with 
repetitive use of his fingers, but no loss of range of 
motion.  The only significant complaints of loss of motion or 
pain on motion noted during the physical exam were with 
respect to the right thumb, and the limitation of motion of 
the thumb was only mild.  The veteran does not have 
ankylosis, unfavorable or favorable, of any digit.  
Therefore, he is not entitled to a compensable rating under 
Diagnostic Codes 5216-5229, under either the old or new 
criteria; however, based on the multiple involvements of the 
joints in both hands, he is entitled to a 10 percent rating 
for each hand.  

C.  Ankles 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, moderate 
limitation of motion of an ankle warrants a 10 percent 
evaluation; while marked limitation of motion of an ankle 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

With respect to the veteran's ankles, the Board notes that 
the veteran is in receipt of a 10 percent rating for right 
ankle disability.  The February 2006 VA examiner noted that 
the veteran's ankle symptoms are somewhat more marked because 
he has had trauma to both ankles in the past.  Exam of the 
right ankle revealed dorsiflexion from zero to 20 degrees and 
plantar flexion from zero to 45 degrees.  There was mild 
enlargement of the medial malleolus without effusion of the 
ankle joint.  There was mild discomfort on eversion and 
inversion.  Exam of the left ankle revealed no effusion and 
minimal discomfort on range of motion testing.  The left 
ankle had zero to 20 degrees of dorsiflexion and zero to 45 
degrees of plantar flexion.  Strenuous exercise such as 
running and jumping trigger flare-ups of swelling and 
increased pain, which will temporarily cause a loss of 
approximately 10 degrees of dorsiflexion of the right ankle.  
On repetitive use, the left ankle increases in pain and has 
slight swelling, but has no significant decrease in range of 
motion.  Thus, the veteran has some limitation of motion of 
both ankles and therefore is entitled to a 10 percent rating 
for each ankle even if the limitation of motion is to a 
noncompensable degree.  He clearly does not have more than 
mild limitation of motion of either ankle so a rating in 
excess of 10 percent is not warranted for either ankle.


D.  Shoulders

Limitation of motion of the arm is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  Under that code, a 20 percent 
rating is warranted for limitation of the major or minor arm 
at shoulder level.  A higher evaluation of 30 percent is 
warranted for limitation of motion of the major arm midway 
between the side and shoulder level.  A 40 percent rating is 
warranted for limitation of motion of the major arm to 25 
degrees from side.  

With regard to the veteran's shoulders, the February 2006 VA 
exam disclosed that he retains essentially full range of 
motion of the shoulders with minimal discomfort in full 
flexion and full abduction.  There was no pain during 
internal and external rotation.  Flexion was to 180 degrees, 
abduction was to 180 degrees, and internal and external 
rotation were each to 90 degrees, bilaterally.  The examiner 
noted the presence of some pain on extremes of range of 
motion testing.  The examiner further noted that repetitive 
use may cause an increase in pain, but no change in the range 
of motion of the shoulders.  Thus, the veteran only has 
limitation of motion to a noncompensable degree in each 
shoulder, and is entitled to only a 10 percent rating for 
each shoulder.


III.  Conclusion

For the reasons discussed above, the Board concludes that it 
would be to the veteran's advantage to rate his psoriatic 
arthritis on the basis of chronic residuals.  He is entitled 
to a 10 percent rating for each shoulder, each hand, each 
knee and each ankle.  The Board notes that the prior 
assignment of a separate 10 percent rating for right thumb 
disability while rating the psoriatic arthritis as an active 
process was in violation of the rule against pyramiding.  The 
10 percent rating that the Board has determined is warranted 
for the impairment of the veteran's right hand includes the 
functional impairment of the veteran's right thumb.  The 
Board has also determined that the ratings granted herein are 
warranted throughout the initial evaluation period.

V.  Extra-schedular Consideration

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran has not required frequent 
hospitalization for either of the disabilities at issue and 
the manifestations of such are contemplated by the schedular 
criteria.  In sum, there is no indication that the average 
industrial impairment from either disability would be in 
excess of that contemplated by the schedular criteria.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

The Board having determined that the veteran's psoriatic 
arthritis of joints other than the right hand warrants a 10 
percent rating for each shoulder, each knee, each ankle, and 
the left hand throughout the initial evaluation period, the 
appeal is granted to this extent and subject to the criteria 
applicable to the payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for 
the service-connected disability of the veteran's right hand, 
to include psoriatic arthritis and residuals of ganglion 
cyst, is denied.  




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


